     Case 3:15-cv-02247-JLS-JLB Document 120 Filed 04/20/20 PageID.935 Page 1 of 2


1
2
3
4
5
6
7
8
9                             UNITED STATES DISTRICT COURT
10                           SOUTHERN DISTRICT OF CALIFORNIA
11
12    RAUL ARELLANO, JR.,                                Case No.: 15-CV-2247 JLS (JLB)
13                                      Plaintiff,
                                                         ORDER DENYING MOTION TO
14    v.                                                 RECONSIDER
15    DR. K. DEAN, et al.,
                                                         (ECF No. 119)
16                                  Defendants.
17
18
19         Presently before the Court is Plaintiff’s Motion to Reconsider (“Mot.,” ECF No.
20   119). Plaintiff asks the Court to reconsider its March 20, 2020 Order in which the Court
21   denied reconsideration of its previous ruling granting summary judgment in favor of
22   Defendant Pasha.
23         District courts may “reconsider and revise a previous interlocutory decision” at any
24   time before final judgment. Hydranautics v. FilmTec Corp., 306 F. Supp. 2d 958, 968
25   (S.D. Cal. 2003); see also Fed. R. Civ. P. 54(b). In the Southern District of California, a
26   party may apply for reconsideration “[w]henever any motion or any application or petition
27   for any order or other relief has been made to any judge and has been refused in whole or
28   in part.” Civ. Local R. 7.1(i)(1). Under the Civil Local Rules, the moving party must file

                                                     1
                                                                               15-CV-2247 JLS (JLB)
     Case 3:15-cv-02247-JLS-JLB Document 120 Filed 04/20/20 PageID.936 Page 2 of 2


1    for reconsideration within twenty-eight days after entry of the ruling and provide an
2    affidavit setting forth, among other things, “new or different facts and circumstances”
3    which previously did not exist at the time the previous motion was filed. Id.
4          Reconsideration is an “extraordinary remedy, to be used sparingly in the interests of
5    finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of Bishop, 229
6    F.3d 877, 890 (9th Cir. 2000). Courts “should generally leave a previous decision
7    undisturbed absent a showing that it either represented clear error or would work a manifest
8    injustice.” Hydranautics, 306 F. Supp. 2d at 968 (citing Christianson v. Colt Indus.
9    Operating Corp., 486 U.S. 800, 817 (1988)). A party seeking reconsideration may not
10   raise new arguments or present new evidence if it could have reasonably raised them
11   earlier. Kona Enters., 229 F.3d at 890 (citing 389 Orange St. Partners v. Arnold, 179 F.3d
12   656, 665 (9th Cir. 1999)).       Ultimately, whether to grant or deny a motion for
13   reconsideration is in the “sound discretion” of the district court. Navajo Nation v. Norris,
14   331 F.3d 1041, 1046 (9th Cir. 2003) (citing Kona Enters., 229 F.3d at 883).
15         Plaintiff has not presented any newly discovered facts or intervening changes in the
16   controlling law. See generally Mot. Instead, Plaintiff argues that the Court committed
17   clear error in granting Defendant’s Motion for Summary Judgment as to Defendant Pasha.
18   Id. Plaintiff, however, raises the “same arguments, facts and case law” that this Court
19   already considered—twice—which is insufficient grounds to grant reconsideration. See
20   Wargnier v. National City Mortg. Inc., No. 09cv2721–GPC–BGS, 2013 WL 3810592, at
21   *2 (S.D. Cal. July 22, 2013) (denying motion for reconsideration where the motion
22   reflected the same arguments, facts, and case law that were previously considered and ruled
23   upon by the court). The Court therefore DENIES the Plaintiff’s Motion to Reconsider.
24         IT IS SO ORDERED.
25   Dated: April 20, 2020
26
27
28

                                                   2
                                                                                15-CV-2247 JLS (JLB)
